Citation Nr: 1014346	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-04 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD) prior to 
September 28, 2008, and in excess of 70 percent thereafter.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant served on active duty in the United 
States Army from March 1968 to October 1969, including almost 
14 months in Vietnam; he was awarded the Combat Infantryman's 
Badge (CIB).  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2006 decision issued by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).

The appellant appealed the initial rating assigned for PTSD.  
He was, in effect, asking for a higher rating effective from 
the date service connection was granted.  Thus, the entire 
time period in question was on appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

While the case was in appellate status, the appellant's 
disability evaluation for PTSD was increased from 30 to 70 
percent, effective from September 24, 2008 (the date of a VA 
PTSD examination).  However, it is presumed that an appellant 
is seeking the maximum benefit allowed by law and regulation 
for any disability, and "it follows that such a claim 
remains in controversy where less than the maximum available 
benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Therefore, the appellant's claim remained in 
appellate status, as listed on the first page, above.


FINDINGS OF FACT

1.  In a written statement received on March 5, 2009, and 
prior to the promulgation of a decision in the appeal, the 
appellant withdrew his appeal as to the issue of entitlement 
to an initial evaluation for service-connected PTSD in excess 
of 30 percent prior to September 24, 2008, and in excess of 
70 percent thereafter.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the appellant has 
current bilateral hearing loss which is due to events in 
active service, and sensorineural hearing loss as an organic 
disease of the nervous system is not shown to have been 
manifested to a compensable degree within one year after the 
appellant's separation from service in October 1969.

3.  The evidentiary record raises a reasonable doubt as to 
whether the appellant's tinnitus had its onset during active 
military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of his 
Substantive Appeal on the issue of entitlement to an initial 
service-connected PTSD in excess of 30 percent prior to 
September 24, 2008, and in excess of 70 percent thereafter 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2009).

3.  Giving the benefit of the doubt to the Veteran, tinnitus 
was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased initial rating claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204(c).

The Veteran filed a substantive appeal (VA Form 9) in 
February 2008 with respect to his claim of entitlement to an 
initial service-connected PTSD in excess of 30 percent prior 
to September 24, 2008, and in excess of 70 percent 
thereafter, as well as with respect to his claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  He subsequently submitted a written statement 
indicating that he wished to cancel his PTSD appeal to the 
Board.  On an Appeal Status Election Form submitted on March 
5, 2009, the appellant stated that he had reviewed the 
January 2009 RO rating action which increased his initial 
PTSD evaluation to 70 percent effective September 24, 2008.  
He further stated that that action had satisfied his appeal 
as to the PTSD disability.

As the Veteran has withdrawn his appeal as to the issue of 
entitlement to an initial service-connected PTSD in excess of 
30 percent prior to September 24, 2008, and in excess of 70 
percent thereafter, there remain no allegations of error of 
fact or law for appellate consideration on the increased 
initial rating claim.  

Accordingly, the Board does not have jurisdiction to review 
the appeal as to the claim of entitlement to an initial 
service-connected PTSD in excess of 30 percent prior to 
September 24, 2008, and in excess of 70 percent thereafter.  
Therefore, the PTSD increased initial rating issue is 
dismissed without prejudice.

II.  Service connection claims

The appellant contends that he is entitled to service 
connection for bilateral hearing loss and for tinnitus.  He 
maintains that the etiology of both of these conditions is 
rooted in his experiences during his active military service, 
and in particular to his exposure to acoustic trauma during 
combat in Vietnam.

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Given the fully favorable decision on the tinnitus service 
connection claim contained herein, the Board finds that any 
defect in the notice or assistance provided to the Veteran in 
relation to that claim constitutes harmless error.  Turning 
to the hearing loss claim, if complete notice is not provided 
until after the initial adjudication, such a timing error can 
be cured by subsequent legally adequate VCAA notice, followed 
by readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Moreover, where there is 
an uncured timing defect in the notice, subsequent action by 
the RO which provides the claimant a meaningful opportunity 
to participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Supreme Court has held that an error in 
VCAA notice should not be presumed prejudicial, and that the 
burden of showing harmful error rests with the party raising 
the issue, to be determined on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, 
the appellant has not demonstrated any prejudicial or harmful 
error in VCAA notice.

In February 2006, prior to the promulgation of the July 2006 
rating action, the RO sent the appellant a letter informing 
him of the types of evidence needed to substantiate his 
hearing loss service connection claim and its duty to assist 
him in substantiating his service connection claim under the 
VCAA.  The letter informed him that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
medical records, records from other Federal agencies, etc.  
He was advised, under 38 C.F.R. § 3.159(b)(1), that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  

The Board finds that the information provided to the 
appellant complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the July 2006 rating 
decision, the January 2008 SOC and the January 2009 SSOC 
explained the basis for the RO's actions, and provided him 
with opportunities to submit more evidence.  All relevant 
evidence identified by the appellant relative to his hearing 
loss service connection claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
hearing loss service connection claim, and to respond to VA 
notices.

In addition, to whatever extent the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  A March 2006 letter 
from the RO contained the information required by Dingess. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, 
relevant service treatment records (STRs) have been 
associated with the claims file.  Private and VA outpatient 
medical treatment records have also been associated with the 
claims file.  The appellant was afforded VA examinations in 
May 2006 and September 2008.  

A medical opinion is adequate when it is based upon 
consideration of the appellant's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's "evaluation of the claimed 
disability will be a fully informed one."  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The May 2006 and 
September 2008 examination were conducted by audiologists.  
The September 2008 report reflects review of the appellant's 
prior medical records.  The examination included reports of 
the symptoms for the claimed bilateral hearing loss and 
demonstrated objective evaluations.  The examiners were able 
to assess and record the condition of the appellant's 
auditory acuity as an audiometric examination was 
accomplished.

The Board finds that the September 2008 examination report 
with December 2008 addendum is sufficiently detailed with 
recorded history, impact on employment and daily life, and 
clinical findings relating to the appellant's claimed hearing 
loss.  In addition, it is not shown that the examination was 
in any way incorrectly prepared or that the VA examiner 
failed to address the clinical significance of the 
appellant's claimed hearing loss condition.  Further, the VA 
examination report addressed the applicable rating criteria.  
As a result, the Board finds that additional development by 
way of another examination would be redundant and 
unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and 
Green v. Derwinski, supra.  Therefore, the Board concludes 
that the appellant was afforded an adequate examination for 
his claimed bilateral hearing loss.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).

Furthermore, the appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  He did not provide any information to VA 
concerning available relevant treatment records that he 
wanted the RO to obtain for him that were not obtained.  He 
had previously been given more than one year in which to 
submit evidence after the RO gave him notification of his 
rights under the pertinent statute and regulations.

The Veteran was provided with notice as to the medical 
evidence needed to service connect hearing loss, as well as 
the assistance VA would provide.  Therefore, there is no duty 
to assist that was unmet and the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

B  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

1.  Hearing loss claim

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record.  
38 C.F.R. § 3.303(a).  There must be medical evidence of a 
nexus relating an in-service event, disease, or injury, and a 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist at some point during the claim process, 
and it must be shown that the present disability is the same 
disease or injury, or the result of disease or injury 
incurred in or made worse by the appellant's military 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 
(2007).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Certain chronic disabilities, such as diseases of the nervous 
system (e.g., sensorineural hearing loss), may be presumed to 
have been incurred in service if they become manifest to a 
degree of 10 percent or more within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The determination of whether a veteran has a ratable hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability (for VA purposes) when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) 
is 40 decibels or greater; or the thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
speech recognition scores utilizing recorded Maryland CNC 
word lists are less than 94 percent.  38 C.F.R. § 3.385.

The Court has indicated that, "when audiometric test results 
at a veteran's separation from service do not meet the 
regulatory requirements for establishing a 'disability' at 
that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  
The Court held that the threshold for normal hearing is from 
0 to 20 decibels and that higher threshold levels indicate 
some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  
The Court further held that 38 C.F.R. § 3.385 operates only 
to establish when a hearing loss can be service connected.  
Hensley at 159.  It was also found that, regardless of when 
the criteria of 38 C.F.R. § 3.385 are met, a determination 
must be made as to whether the hearing loss was incurred in 
or aggravated by service.
Review of the Veteran's STRs revealed no complaints, 
findings, treatment, or diagnosis of hearing loss during 
service.  The appellant underwent audiometric testing at the 
time of his entrance examination in December 1967.  The pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-10
-10
N/A
10
LEFT
5
-10
-10
N/A
10

The appellant also underwent audiometric testing at the time 
of his October 1969 separation examination.  The pure tone 
thresholds, in decibels, were as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
10
-5
0
0
N/A
LEFT
10
0
10
10
N/A

The appellant underwent a VA audiometric examination in May 
2006; he complained of bilateral hearing loss and said that 
the onset of the hearing loss was during his military 
service.  The examiner noted in-service noise exposure to 
gunfire, booby-traps, and mines with no hearing protection.  
Occupational noise exposure post-service was said to come 
from jobs in carpentry, construction and civil engineering; 
the use of hearing protection was noted.  Since the late 
1980s, the appellant's occupational noise exposure was 
minimal with hearing protection used as needed.  Recreational 
noise exposure included hunting without ear protection and 
target shooting with hearing protection.  

Additional audiometric testing was accomplished at this time.  
The pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
65
60
60
LEFT
5
10
40
65
80

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  
Each ear meets the standard found in 38 C.F.R. § 3.385 for a 
current hearing loss disability for VA purposes.

The examiner did not render any opinion as to the etiology of 
the appellant's current bilateral sensorineural hearing loss.

The evidence of record includes statements about the 
Veteran's hearing loss from the appellant, his spouse, and a 
comrade.  A September 2006 written statement from a man who 
had served with the appellant in Vietnam indicates that the 
appellant had been exposed to loud explosions at very close 
proximities during missions in Vietnam.  These explosions 
were from rocket-propelled grenades and booby traps.  In 
addition, the appellant was reported to have been close to 
machine gun fire during combat.  In a November 2006 written 
statement, the appellant's spouse stated that she had met the 
appellant in 1977, and that she had realized that the 
appellant had a hearing problem soon after they met.  The 
couple was married in 1978, and the appellant's spouse stated 
that, throughout their marriage, the Veteran had always 
wanted to have the volume on the television turned up very 
loud, that he was constantly asking her what others had said 
and that family members had always had to talk loudly to him.  
His spouse related that he had always told her the reason for 
his hearing loss was exposure to loud explosives at close 
range in service.

The appellant has submitted written statements indicating 
that he was not given any hearing examination when he was 
separated from service, and that he has been reading lips 
since 1969.  He has also stated that he has had to ask people 
to repeat themselves since 1969.

The evidence of record includes records from the ENT Clinic, 
Inc.  An August 2005 note indicates that the appellant 
complained of hearing loss.  This hearing loss was described 
as progressive and gradually getting worse over a number of 
years.  The examining physician noted that the appellant had 
had frequent noise exposure as a child growing up on a farm 
and that he had done hunting, shooting and working on farm 
equipment.  The doctor also noted that the appellant had been 
fitted with digital hearing aids in 1996.  The appellant 
stated that he thought that his hearing had deteriorated 
since that time.  The otolaryngologist rendered an impression 
of bilateral progressive high frequency neurosensory hearing 
loss secondary predominantly to acoustic trauma.  

In September 2008, the appellant again underwent VA audio 
examination.  The examining audiologist reviewed the 
appellant's service medical records and noted that there were 
some indications of inaccuracies in the service separation 
physical.  The examiner noted that there was corroboration of 
the appellant's participation in combat.  The appellant 
reported his onset of hearing loss as 1969.  He said that he 
had been exposed to grenade explosions, booby-trap explosions 
and mine explosions in Vietnam; these were said to have 
occurred at close range.  He reported post-military 
occupations in carpentry, plumbing and heating and two years 
working around turbine engines.  He also reported 
recreational noise exposure from hunting, riding snowmobiles 
and using an all-terrain vehicle (ATV).  On audiometric 
testing, the puretone threshold results, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
35
55
65
LEFT
0
10
45
65
80

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 96 percent in the left ear.  
Each ear meets the standard found in 38 C.F.R. § 3.385 for a 
current hearing loss disability for VA purposes.  

In a December 2008 addendum to the report of the September 
2008 audiometric testing, the examining audiologist noted 
that she had reviewed the claims file.  The examiner stated 
that, while the pattern of hearing loss in both of the 
appellant's ears was consistent with noise-induced hearing 
loss, the normal hearing thresholds seen in both ears during 
the October 1969 service separation hearing testing made it 
impossible to determine the specific etiology of the 
appellant hearing loss.  The examiner further stated that, 
while the appellant was certainly exposed to combat noise 
while he was in Vietnam, given that the first documentation 
of hearing loss was not until many years after service and, 
given the fact that the appellant reported post-military 
noise-hazardous occupations and recreational activities, she 
was unable to resolve the issue of the likelihood that the 
appellant's current hearing loss was caused by his military 
service.  She stated that this could not be done without 
resort to mere speculation.

As noted above, in order for service connection to be 
warranted for a claimed condition, there must be evidence of 
a present disability that is attributable to a disease or 
injury incurred during service.  Rabideau v. Derwinski, 
supra.  The Court has held that, in order to prevail on the 
issue of service connection, there must be medical evidence 
of a (1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Where the record contains both positive and negative evidence 
including addressing whether a veteran's claimed condition is 
related to military service, it is the responsibility of the 
Board to weigh the evidence, including the medical evidence, 
and determine where to give credit and where to withhold the 
same and, in so doing, the Board may accept one medical 
opinion and reject others.  Evans v. West, 12 Vet. App. 22, 
30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The Board is mindful that we must have plausible 
reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans, supra; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, the 
weight to be accorded the various items of evidence in this 
case must be determined by the quality of the evidence, and 
not necessarily by its quantity or source.

The appellant's test results at separation in 1969, noted 
above, did not meet any of the requirements of 38 C.F.R. 
§ 3.385.  Therefore, the question that must be answered in 
this case is whether the hearing loss the appellant has now, 
which does meet the requirements of 38 C.F.R. § 3.385, is the 
result of the acoustic trauma he experienced while serving in 
the late 1960s, including 14 months in Vietnam.

The Board notes that, although the August 2005 private ENT 
specialist and the December 2008 VA examiner opinion 
indicated that the Veteran's pattern of hearing loss was 
related to acoustic trauma, neither of these professionals 
rendered an opinion as to the etiology or onset date of the 
hearing loss.  In addition, the private ENT specialist did 
not indicate any review of the appellant's military history 
and did indicate significant noise exposure as a child 
growing up on a farm.

The Board is aware that review of the appellant's claims file 
is not a strict requirement for a private medical opinion, 
although the probative value of a medical opinion is 
dependent upon whether the clinician had access to, or was 
otherwise informed of, the relevant facts of the case.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The 
August 2005 private doctor statements, however, do not 
provide a sufficient degree of medical certainty for a 
finding of service connection.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (medical evidence merely indicating 
that a claimed disorder "may or may not" be related to 
service is too speculative to establish any such 
relationship); Warren v. Brown, 6 Vet. App. 4, 6 (1993) 
(doctor's statement framed in terms such as "could have 
been" is not probative).  See also 38 C.F.R. § 3.102 
(reasonable doubt does not include resort to speculation or 
remote possibility). 

The Board acknowledges the recollection of the appellant's 
wife that he had hearing loss from the time she met him in 
1977, and throughout their marriage, but that observation 
does not provide evidence as to the type or severity of the 
condition.  In addition, a grant of service connection for 
tinnitus does not extend to hearing loss because they are 
different, and the Court has recognized that tinnitus is a 
subjective condition which is not measurable by medical 
testing.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002).  Hearing loss is measurable by objective testing,  
See Hensley, supra. 

The Board has considered the appellant's written statements 
and that of his spouse submitted in support of his arguments 
that he has hearing loss as a result of his service.  To the 
extent that these statements represent evidence of continuity 
of symptomatology, without more, those statements are not 
competent evidence of a diagnosis of hearing loss, nor do 
they establish a nexus between a medical condition and his 
military service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Hearing loss requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions 
on etiology.  Therefore, the Board cannot give decisive 
probative weight to the opinions of the Veteran or his wife 
about the origins of his hearing loss, because they are not 
qualified to offer such opinions.

The Board recognizes the sincerity of the arguments advanced 
by the Veteran that he has bilateral sensorineural hearing 
loss that is related to his military service.  It is true 
that lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, as noted by the Court in 
Hensley, supra, hearing loss is measurable by objective 
testing.  Furthermore, such testing requires specialized 
equipment and training for a determination as to decibel 
levels at specific frequencies, as well as Maryland CNC 
testing, and is therefore not susceptible to lay opinions on 
the severity of hearing loss. 

While the appellant is competent to say that he experienced 
hearing problems in his ears while in service and presently, 
he does not have the expertise to state that he met the 
requirements of 38 C.F.R. § 3.385; audiometric testing would 
be required.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed 
Cir. 2009).  Thus, the Board cannot give decisive probative 
weight to the opinions of the appellant as to the severity of 
his claimed hearing loss, because he is not qualified to 
offer such opinions.

Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim of service 
connection for bilateral hearing loss.  As such, the evidence 
is insufficient to support a grant of service connection for 
hearing loss in either ear.  Because the preponderance of the 
evidence is against the bilateral hearing loss service 
connection claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, supra.

2.  Tinnitus claim

As previously noted, service connection may be established 
for disability resulting from personal injury suffered or 
disease contracted in line of duty in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

The Veteran underwent a VA audiology examination in May 2006; 
he reported that he had been experiencing tinnitus in both 
ears since service.  The appellant also reported that the 
tinnitus had first occurred in Vietnam after he was exposed 
to explosions; he said that the tinnitus was always audible 
to him.  The examiner noted that the appellant had had post-
service occupations that included noise exposure including 
carpentry, construction and civil engineering, with hearing 
protection and minimal noise since the late 1980s.  The 
examiner also noted recreational noise exposure from hunting 
and target practice.  The examiner did not render an opinion 
as to the etiology of the appellant's tinnitus.

The evidence of record includes a September 2006 written 
statement from a man who had served with the appellant in 
Vietnam.  The fellow service member stated that the appellant 
had been exposed to loud explosions at very close proximi 
ties during missions in Vietnam.  These involved rocket-
propelled grenades and booby traps.  In addition, the 
appellant was reported to have been close to machine gun fire 
during combat.  The Board notes that the appellant's service 
personnel records document experience as a rifleman, 
automatic rifleman and grenadier.

The appellant underwent another VA audiometric examination in 
September 2008; the examining audiologist reviewed the claims 
file.  The appellant complained of bilateral tinnitus.  He 
said that he had been exposed to grenade explosions, booby-
trap explosions and mine explosions at close range when he 
was in Vietnam.  The appellant reported no change in his 
constant, bilateral moderate ringing tinnitus since its onset 
in 1969.  He reported post-military occupations in carpentry, 
plumbing and heating and two years working around turbine 
engines.  He also reported recreational noise exposure from 
hunting, riding snowmobiles and using an ATV.  The examiner 
stated that tinnitus is often associated with high frequency 
hearing loss.  However, the examiner stated that she was 
unable to determine if the appellant's tinnitus was related 
to his military service without resorting to speculation due 
to a lack of supporting medical documentation.

The appellant has repeatedly stated that he first experienced 
tinnitus in Vietnam and that the condition has continued to 
the present time.  A veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, supra; 
Buchanan v. Nicholson, supra.  Ringing in the ears is the 
sort of condition that is observable by a lay person.  See 
also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that 
a layperson may comment on lay-observable symptoms).

The evidence of record does not include any etiologic opinion 
that relates the appellant's current hearing loss to service.  
The service medical records are silent on the matter of 
tinnitus.  Viewing the evidence in a light most favorable to 
the Veteran, the positive evidence of record consists of the 
fact that he currently suffers from tinnitus and has reported 
that it began when he was serving in combat in Vietnam.  As a 
recipient of the CIB, the Veteran is entitled to aver as to 
the origin of his tinnitus in the absence of official 
documentation to support him.

There is no evidence of record to contradict the appellant's 
statements regarding the onset date of his tinnitus.  The 
Board concludes that evidence for and against the claim for 
service connection for tinnitus is at least in approximate 
balance.  In other words, the Board finds that the record 
presents a reasonable doubt that the Veteran's tinnitus had 
its onset during his active service in Vietnam from 1968 to 
1969.  The Board will resolve that doubt in the Veteran's 
favor and grant service connection for tinnitus.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.




ORDER

The appeal as to an initial evaluation for service-connected 
PTSD in excess of 30 percent prior to September 24, 2008, and 
in excess of 70 percent thereafter, is dismissed.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


